Title: To James Madison from John Dawson, 24 March 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Rich. March 24. 94
I am much surprisd at some resolutions which I see in the papers brought forward by Sedwick. It woud appear that the fiscal party have all at once changd their ground. They seem to oppose the interest of that country, which heretofore they have advocated, & to provoke a war.
The public mind appears a good deal agitated about war—all appear to which [sic] to avoid it if possible—but shoud G. B. force us into it I am persuaded that a very large majority of our citizens woud sacrifice every thing, & exert every nerve to support the american character, and to chastise those proud and insolent islanders.
The comml. resolutions I find were take⟨n⟩ up on the 13 & I hope carri[e]d. Sedwicks plan is surely to defeat them, & to prevent any thing like a systematic operation on the trade of G. B.
How does M. Fauchet conduct himself? We hear that he is much courted by those who have always been much opposd to the cause of France, & that he is particularly attentive to them. What is become of his predecessor. With much Esteem Yr friend & Sert
J Dawson
